Merrick, J.
We think the interpretation by the presiding judge of the language used in the deed to' describe the western boundary of the premises is manifestly correct. When land is said to be bounded by a line running from one designated object to another, the line is necessarily to be considered as straight, for otherwise it would be indefinite, uncertain and entirely useless as a description. And so it was accordingly determined by this court in the case of Allen v. Kingsbury, 16 Pick. 235. The same also must be true of a general line of boundary which is described as running from the point of commencement to or over an intermediate bound or object to the point of termination; that is, there is to be a straight line drawn, first from the starting point to the intermediate object, and thence directly to its designated termination. This certainly must be so, if, as in the present case, the line is to be as straight as possible from the stone post in the wall over the highest part of said hill to a large white *556pine tree. The post and the tree are the external points of the line, and the highest part of the hill is an intermediate object over which the line is to be traced. No other than an absolutely straight line to and from these several objects can be as “ straight as possible.” That proposition is susceptible of absolute demonstration; but it is unnecessary to illustrate what is so plain and manifest upon the mere statement of it. The court could not, therefore, without disregarding the plain import of the language in the deed, have adopted the construction proposed by the tenant, which would have made the western boundary of the premises conveyed a changing or variable series of lines, with more than one angle between its external limits.
Where the “ highest part of the hill ” is, in running a line southerly from the stone post to the pine tree, was a question of fact to be determined by the jury upon the evidence produced by the parties. It was not a question upon which one man could have any more or better means of forming an opinion than any other person of ordinary intelligence; and therefore the testimony of the surveyor, whose opinion as an expert was offered by the tenant, was rightly excluded.

Exceptions overruled.